Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made by and between COLLEGIUM
PHARMACEUTICAL, INC. (the “Company”) and MICHAEL HEFFERNAN (the “Executive”).

 

WHEREAS, the Company desires to continue to employ Executive on at at-will
basis, and the Executives wishes to continue to be employed by the Company on
at-will basis, on the terms and conditions set forth herein.

 

WHEREAS, the Company and the Executive are parties to an employment agreement
letter dated June 13, 2012, as amended (the “Existing Agreement”); and

 

WHEREAS, the parties wish to enter into this Agreement to memorialize the terms
of Executive’s continued employment by the Company.

 

NOW, THEREFORE, in consideration of the foregoing and intending to be bound
hereby, the parties agree as follows:

 

1.                                     Duration of Agreement.  This Agreement is
effective on the date it is fully executed (the “Effective Date”) and has no
specific expiration date.  Unless terminated by agreement of the parties, this
Agreement will govern Executive’s continued employment by the Company until that
employment ceases.

 

2.                                      Title; Duties.  Executive will be
employed as the Company’s Chief Executive Officer, reporting directly to the
Company’s Board of Directors (the “Board”).  Executive will devote his best
efforts and substantially all of his business time and services to the Company
and its affiliates to perform such duties as may be customarily incident to his
position and as may reasonably be assigned to him from time to time.  Executive
will not, in any capacity, engage in other business activities or perform
services for any other individual, firm or corporation without the prior written
consent of the Company; provided, however, that without such consent, Executive
may engage in charitable, non-profit and public service activities, so long as
such activities do not in any respect interfere or conflict with Executive’s
performance of his duties and obligations to the Company; and further, provided,
that Executive may serve on up to three for-profit boards of directors (not
including the Board) so long as such services do not in any respect interfere or
conflict with Executive’s performance of his duties and obligations to the
Company.

 

3.                                     Place of Performance.  Executive will
perform his services hereunder at the principal executive offices of the Company
in Canton, Massachusetts; provided, however, that Executive may be required to
travel from time to time for business purposes.

 

4.                                     Compensation and Indemnification.

 

4.1.                            Base Salary.  Executive’s annual salary will be
$488,800 (the “Base Salary”), paid in accordance with the Company’s payroll
practices as in effect from time to time.  The Base Salary will be reviewed
annually by the Compensation Committee of the Board (the “Committee”).

 

4.2.                            Annual Bonuses.

 

4.2.1.                  For each fiscal year ending during his employment,
Executive will be eligible to earn an annual bonus.  The target amount of that
bonus will be 50% percent of Executive’s Base Salary for the applicable fiscal
year.  The actual bonus payable with respect to a particular year will

 

--------------------------------------------------------------------------------


 

be determined by the Committee, based on the achievement of corporate and /or
individual performance objectives established by the Committee.  Any bonus
payable under this paragraph will be paid during the calendar year immediately
following the fiscal year in respect of which the bonus is payable.

 

4.2.2.                  For purposes of determining any bonus payable to
Executive, the measurement of corporate and individual performance will be
performed by the Committee in good faith.  From time to time, the Committee may,
in its sole discretion, make adjustments to corporate or individual performance
goals, so that required departures from the Company’s operating budget, changes
in accounting principles, acquisitions, dispositions, mergers, consolidations
and other corporate transactions, and other factors influencing the achievement
or calculation of such goals do not affect the operation of this provision in a
manner inconsistent with its intended purposes.

 

4.3.                            Paid Time Off.  Executive will be entitled to 20
days of paid time off per calendar year in accordance with the policies of the
Company, as in effect from time to time.

 

4.4.                            Employee Benefits.  During Executive’s
employment, Executive will be eligible to participate in all employee benefit
plans and programs made available by the Company from time to time to employees
generally, subject to applicable plan terms and policies.  The Company
periodically reviews its benefits, policies, benefits providers and practices
and may terminate, alter or change them at its discretion from time to time.

 

4.5.                            Reimbursement of Expenses.  The Executive will
be reimbursed by the Company for all reasonable business expenses incurred by
Executive in accordance with the Company’s customary expense reimbursement
policies as in effect from time to time.  Notwithstanding anything herein to the
contrary, to the extent any expense, reimbursement or in-kind benefit provided
to the Executive constitutes a “deferral of compensation” within the meaning of
Section 409A of the Internal Revenue Code (the “Code”) (i) the amount of
expenses eligible for reimbursement or in-kind benefits provided to the
Executive must be incurred during the Executive’s term of employment; (ii) the
amount of expenses eligible for reimbursement or in-kind benefits provided to
the Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Executive in any
other calendar year, (iii) the reimbursements for expenses for which the
Executive is entitled to be reimbursed shall be made on or before the last day
of the calendar year following the calendar year in which the applicable expense
is incurred and (iv) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.

 

5.                                      Termination.  Executive’s employment
with the Company may be terminated by the Company or Executive at any time and
for any reason.  Upon any cessation of his employment with the Company,
Executive will be entitled only to such compensation and benefits as described
in this Section 5.  Upon any cessation of his employment for any reason, unless
otherwise requested by the Company, Executive agrees to resign immediately from
all officer and director positions he then holds with the Company and its
affiliates.

 

5.1.                            Termination without Cause or for Good Reason.
 If Executive’s employment by the Company ceases due to a termination by the
Company without Cause (as defined below) or a resignation by Executive for Good
Reason (as defined below), Executive will be entitled to:

 

5.1.1.                  payment of any annual bonus otherwise payable (but for
the cessation of Executive’s employment) with respect to a year ended prior to
the cessation of Executive’s employment;

 

5.1.2.                  continuation of Executive’s Base Salary for a period
equal to 12 months, payable in accordance with the Company’s standard payroll
practices;

 

2

--------------------------------------------------------------------------------


 

5.1.3.                  waiver of the applicable premium otherwise payable for
COBRA continuation coverage for Executive (and, to the extent covered
immediately prior to the date of such cessation, his eligible dependents) for a
period equal to 12 months;

 

5.1.4.                  full vesting with respect to all unvested restricted
stock, stock options and other equity incentives awarded to Executive by the
Company; and

 

5.1.5.                  a lump sum payment equal to the Executive’s target
annual bonus describe in Section 4.2.1.

 

Except as otherwise provided in this Section 5.1, and except for payment of all
(i) accrued and unpaid Base Salary through the date of such cessation, (ii) any
expense reimbursements to be paid in accordance with Company policy and
(iii) payments for any accrued but unused paid time off in accordance with the
Company’s policies and applicable law, all compensation and benefits will cease
at the time of such cessation and the Company will have no further liability or
obligation by reason of such cessation.  The payments and benefits described in
this Section 5.1 are in lieu of, and not in addition to, any other severance
arrangement maintained by the Company.  Notwithstanding any provision of this
Agreement, the payments and benefits described in Section 5.1 are conditioned
on: (a) the Executive’s execution and delivery to the Company and the expiration
of all applicable statutory revocation periods, by the 45th day following the
effective date of his cessation of employment, of a general release of claims
against the Company and its affiliates in a form reasonably prescribed by the
Company (the “Release”); and (b) the Executive’s continued compliance with the
Restrictive Covenants (as defined below).  Subject to Section 5.4, below, the
benefits described in Section 5.1 will be paid or provided (or begin to be paid
or provided) as soon as administratively practicable [(or determinable in the
case of the benefits described in Section 5.1.1)] after the Release becomes
irrevocable, provided that if the 45 day period described above begins in one
taxable year and ends in a second taxable year such payments or benefits shall
not commence until the second taxable year.

 

5.2.                            Termination Following a Change in Control.  For
cessations of employment described in Section 5.1 that occur during the twelve
(12) month period immediately following the occurrence of a Change in Control
(as defined below), the Executive will receive the payments and benefits
described in Section 5.1 above, subject to the following modification:

 

5.2.1.                  the references in Sections 5.1.2 and 5.1.3 to “12
months” will each be replaced with a reference to “18 months”.

 

5.3.                            Termination due to Death or Disability.  If
Executive’s employment with the Company ceases due to death or Disability, all
unvested restricted stock, stock options and other equity incentives awarded to
Executive by the Company shall become fully vested.  Except as otherwise
provided in this Section 5.3, and except for payment of all (i) accrued and
unpaid Base Salary through the date of such cessation, (ii) any expense
reimbursements to be paid in accordance with Company policy and (iii) payments
for any accrued but unused paid time off in accordance with the Company’s
policies and applicable law, all compensation and benefits will cease at the
time of such cessation and the Company will have no further liability or
obligation by reason of such cessation.  The foregoing will not be construed to
limit Executive’s right to payment or reimbursement for claims incurred under
any insurance contract funding an employee benefit plan, policy or arrangement
of the Company in accordance with the terms of such insurance contract.

 

5.4.                            Other Terminations.  If Executive’s employment
with the Company ceases for any reason other than as described in Sections 5.1
through 5.3, above (including termination by the Company for Cause or by
Executive without Good Reason, then the Company’s obligation to Executive will
be limited solely to (a) accrued and unpaid Base Salary through the date of such
cessation, (b) any

 

3

--------------------------------------------------------------------------------


 

expense reimbursements to be paid in accordance with Company policy and
(c) payments for any accrued but unused paid time off in accordance with the
Company’s policies and applicable law.  All compensation and benefits will cease
at the time of such cessation and, except as otherwise provided by COBRA or this
Section 5.4, the Company will have no further liability or obligation by reason
of such termination.  The foregoing will not be construed to limit Executive’s
right to payment or reimbursement for claims incurred prior to the date of such
termination under any insurance contract funding an employee benefit plan,
policy or arrangement of the Company in accordance with the terms of such
insurance contract.

 

5.5.                            Compliance with Section 409A.  If the
termination giving rise to the payments described in Section 5.1 is not a
“Separation from Service” within the meaning of Treas. Reg. § 1.409A-1(h)(1) (or
any successor provision), then the amounts otherwise payable pursuant to that
section will instead be deferred without interest and will not be paid until
Executive experiences a Separation from Service.  To the maximum extent
permitted under Section 409A of the Code and its corresponding regulations, the
cash severance benefits payable under this Agreement are intended to meet the
requirements of the short-term deferral exemption under Section 409A of the Code
and the “separation pay exception” under Treas. Reg. §1.409A-1(b)(9)(iii).  To
the extent compliance with the requirements of Treas. Reg. § 1.409A-3(i)(2) (or
any successor provision) is necessary to avoid the application of an additional
tax under Section 409A of the Internal Revenue Code to payments due to Executive
upon or following his Separation from Service, then notwithstanding any other
provision of this Agreement (or any otherwise applicable plan, policy, agreement
or arrangement), any such payments that are otherwise due within six months
following Executive’s Separation from Service (taking into account the preceding
sentence of this paragraph) will be deferred without interest and paid to
Executive in a lump sum immediately following that six month period.  For
purposes of the application of Treas. Reg. § 1.409A-1(b)(4)(or any successor
provision), each payment in a series of payments will be deemed a separate
payment.

 

5.6.                            PPACA.  Notwithstanding anything in this
Agreement to the contrary, the waiver in respect of COBRA premiums pursuant to
this Sections 5.1 and 5.2 shall cease to the extent required to avoid adverse
consequences to the Company under the Patient Protection and Affordable Care Act
of 2010 and regulations thereunder.

 

5.7.                            Section 280G.  If any payment or distribution by
the Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement or the lapse or termination of any restriction on or the vesting
or exercisability of any payment or benefit (each a “Payment”), would be subject
to the excise tax imposed by Section 4999 of the Code (or any successor
provision thereto) or to any similar tax imposed by state or local law (such tax
or taxes are hereafter collectively referred to as the “Excise Tax”), then the
aggregate amount of Payments payable to Executive shall be reduced to the
aggregate amount of Payments that may be made to the Executive without incurring
an excise tax (the “Safe-Harbor Amount”) in accordance with the immediately
following sentence; provided that such reduction shall only be imposed if the
aggregate after-tax value of the Payments retained by Executive (after giving
effect to such reduction) is equal to or greater than the aggregate after-tax
value (after giving effect to the Excise Tax) of the Payments to Executive
without any such reduction.  Any such reduction shall be made in the following
order: (i) first, any future cash payments (if any) shall be reduced (if
necessary, to zero); (ii) second, any current cash payments shall be reduced (if
necessary, to zero); (iii) third, all non-cash payments (other than equity or
equity derivative related payments) shall be reduced (if necessary, to zero);
and (iv) fourth, all equity or equity derivative payments shall be reduced.

 

5.8.                            Definitions.  For purposes of this Agreement:

 

4

--------------------------------------------------------------------------------


 

5.8.1.                  “Cause” means (a) commission or conviction of any felony
or any crime involving dishonesty; (b) commission of any fraud against the
Company; (c) intentional and material damage to any material property of the
Company; (d) Executive’s material breach of any agreement with or duty owed to
the Company or any of its affiliates (including, without limitation, Executive’s
material breach of any of the Restrictive Covenants, as defined below).  Before
“Cause” under clause (c) or (d) has been deemed to have occurred, the Board must
provide the Executive with written notice detailing why the Board has determined
that Cause has occurred and the actions required to cure the same, to the extent
reasonably subject to cure.  The Executive shall then, where the grounds for
Cause are reasonably subject to cure within such time, have thirty (30) days
after the Executive’s receipt of written notice to cure the item cited in the
written notice so that “Cause” will have not formally occurred with respect to
the event in question until such period, where applicable, shall have expired.

 

5.8.2.                  “Change in Control” means the first to occur of any of
the events described in Section 1(g) of the Company’s Amended and Restated 2014
Stock Incentive Plan (or any successor provision).

 

5.8.3.                  “Disability” means a condition entitling the Executive
to benefits under the Company’s long term disability plan, policy or
arrangement; provided, however, that if no such plan, policy or arrangement is
then maintained by the Company and applicable to the Executive, “Disability”
will mean the Executive’s inability to perform his duties under this Agreement
due to a mental or physical condition that can be expected to result in death or
that can be expected to last (or has already lasted) for a continuous period of
90 days or more, or for 120 days in any 180 consecutive day period.  Termination
as a result of a Disability will not be construed as a termination by the
Company “without Cause.”

 

5.8.4.                  “Good Reason” means any of the following, without the
Executive’s prior consent: (a) a material diminution of the Executive’s duties
or authority with the Company, reporting relationships or the assignment of
duties and responsibilities inconsistent with Executive’s status at the Company;
(b) a reduction in Base Salary or bonus opportunity; (c) the relocation of the
Executive’s primary place of employment to a location that is (i) more than 50
miles from the location of the Executive’s permanent primary place of employment
prior to such relocation and (ii) more than 50 miles from the location of the
Executive’s residence; or (d) the Executive’s removal from the Board for any
reason other than death, resignation or in connection with a termination of
Executive’s employment. However, none of the foregoing events or conditions will
constitute Good Reason unless the Executive provides the Company with written
objection to the event or condition within 30 days following the occurrence
thereof, the Company does not reverse or otherwise cure the event or condition
within 30 days of receiving that written objection, and the Executive resigns
Executive’s employment within 30 days following the expiration of that cure
period.

 

6.                                     Restrictive Covenants.  To induce the
Company to enter into this Agreement and in recognition of the compensation to
be paid to the Executive pursuant to Sections 4 and 5 of this Agreement, the
Executive agrees to be bound by the provisions of this Section 6 (the
“Restrictive Covenants”). These Restrictive Covenants will apply without regard
to whether any termination or cessation of the Executive’s employment is
initiated by the Company or the Executive, and without regard to the reason for
that termination or cessation.

 

6.1.                            Covenant Not To Compete.  The Executive
covenants that, during his employment by the Company and for a period of 12
months following immediately thereafter (the “Restricted Period”), the Executive
will not (except in his capacity as an employee or director of the Company) do
any of the following, directly or indirectly:

 

5

--------------------------------------------------------------------------------


 

6.1.1.                  engage or participate in any Competing Business (as
defined below) wherever the Company or its affiliates do business, do or plan to
do business or sell or market their products or services;

 

6.1.2.                  become interested in (as owner, stockholder, lender,
partner, co-venturer, director, officer, employee, agent or consultant) any
person, firm, corporation, association or other entity engaged in a Competing
Business.  Notwithstanding the foregoing, the Executive may hold up to 1% of the
outstanding securities of any class of any publicly-traded securities of any
company;

 

6.1.3.                  influence or attempt to influence any employee,
consultant, supplier, licensor, licensee, contractor, agent, strategic partner,
distributor, customer or other person to terminate or modify any written or oral
agreement, arrangement or course of dealing with the Company or any of its
affiliates; or

 

6.1.4.                  solicit for employment or retention as an independent
contractor (or arrange to have any other person or entity solicit for employment
or retention) any person employed or retained by the Company or any of its
affiliates.

 

6.2.                            Confidentiality.  The Executive recognizes and
acknowledges that the Proprietary Information (as defined in below) is a
valuable, special and unique asset of the business of the Company and its
affiliates.  As a result, both during the Term and thereafter, the Executive
will not, without the prior written consent of the Company, for any reason
divulge to any third-party or use for his own benefit, or for any purpose other
than the exclusive benefit of the Company and its affiliates, any Proprietary
Information.  Notwithstanding the foregoing, if the Executive is compelled to
disclose Proprietary Information by court order or other legal or regulatory
process, to the extent permitted by applicable law, he shall promptly so notify
the Company so that it may seek a protective order or other assurance that
confidential treatment of such Proprietary Information shall be afforded, and
the Executive shall reasonably cooperate with the Company and its affiliates in
connection therewith.  If the Executive is so obligated by court order or other
legal process to disclose Proprietary Information it will disclose only the
minimum amount of such Proprietary Information as is necessary for the Executive
to comply with such court order or other legal process.

 

6.3.                            Property of the Company.

 

6.3.1.                  Proprietary Information. All right, title and interest
in and to Proprietary Information will be and remain the sole and exclusive
property of the Company and its affiliates.  The Executive will not remove from
the Company’s or its affiliates’ offices or premises any documents, records,
notebooks, files, correspondence, reports, memoranda or similar materials of or
containing Proprietary Information, or other materials or property of any kind
belonging to the Company or its affiliates unless necessary or appropriate in
the performance of his duties to the Company and its affiliates.  If the
Executive removes such materials or property in the performance of his duties,
he will return such materials or property promptly after the removal has served
its purpose.  The Executive will not make, retain, remove and/or distribute any
copies of any such materials or property, or divulge to any third person the
nature of and/or contents of such materials or property, except to the extent
necessary to satisfy contractual obligations of the Company or its affiliates or
to perform his duties on behalf of the Company and its affiliates.  Upon
termination of the Executive’s employment with the Company, he will leave with
the Company and its affiliates or promptly return to the Company and its
affiliates all originals and copies of such materials or property then in his
possession.

 

6.3.2.                  Intellectual Property.  The Executive agrees that all
the Intellectual Property (as defined below) will be considered “works made for
hire” as that term is defined in Section 101 of the Copyright Act (17 U.S.C. §
101) and that all right, title and interest in such Intellectual

 

6

--------------------------------------------------------------------------------


 

Property will be the sole and exclusive property of the Company and its
affiliates.  To the extent that any of the Intellectual Property may not by law
be considered a work made for hire, or to the extent that, notwithstanding the
foregoing, the Executive retains any interest in the Intellectual Property, the
Executive hereby irrevocably assigns and transfers to the Company and its
affiliates any and all right, title, or interest that the Executive may now or
in the future have in the Intellectual Property under patent, copyright, trade
secret, trademark or other law, in perpetuity or for the longest period
otherwise permitted by law, without the necessity of further consideration.  The
Company and its affiliates will be entitled to obtain and hold in its own name
all copyrights, patents, trade secrets, trademarks and other similar
registrations with respect to such Intellectual Property.  The Executive further
agrees to execute any and all documents and provide any further cooperation or
assistance reasonably required by the Company, at the Company’s expense, to
perfect, maintain or otherwise protect its rights in the Intellectual Property. 
If the Company or its affiliates, as applicable, are unable after reasonable
efforts to secure the Executive’s signature, cooperation or assistance in
accordance with the preceding sentence, whether because of the Executive’s
incapacity or any other reason whatsoever, the Executive hereby designates and
appoints the Company, the appropriate affiliate, or their respective designee as
the Executive’s agent and attorney-in-fact, to act on his behalf, to execute and
file documents and to do all other lawfully permitted acts necessary or
desirable to perfect, maintain or otherwise protect the Company’s or its
affiliates’ rights in the Intellectual Property.  The Executive acknowledges and
agrees that such appointment is coupled with an interest and is therefore
irrevocable.

 

6.4.                            Definitions.  For purposes of this Agreement:

 

6.4.1.                  “Competing Business” means any person, firm,
corporation, partnership, association or other entity engaged in developing,
manufacturing, marketing, distributing or selling, directly or indirectly,
pharmaceutical abuse-deterrent products or any other product for pain
indications that directly competes with a product developed, manufactured,
marketed, distributed or sold by the Company.  A division, subsidiary or similar
business unit of an entity that does not engage in the business activities
described in this definition will not be considered a Competing Business even if
another separate division, subsidiary or similar business unit does engage in
such activities.

 

6.4.2.                  “Intellectual Property” means (a) all inventions
(whether patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents and patent applications claiming such
inventions, (b) all trademarks, service marks, trade dress, logos, trade names,
fictitious names, brand names, brand marks and corporate names, together with
all translations, adaptations, derivations, and combinations thereof and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets (including research
and development, know-how, formulas, compositions, manufacturing and production
processes and techniques, methodologies, technical data, designs, drawings and
specifications), (f) all computer software (including data, source and object
codes and related documentation), (g) all other proprietary rights, (h) all
copies and tangible embodiments thereof (in whatever form or medium), or
(i) similar intangible personal property which have been or are developed or
created in whole or in part by the Executive (1) at any time and at any place
while the Executive is employed by Company and which, in the case of any or all
of the foregoing, are related to and used in connection with the business of the
Company or its affiliates, or (2) as a result of tasks assigned to the Executive
by the Company or its affiliates.

 

6.4.3.                  “Proprietary Information” means any and all proprietary
information developed or acquired by the Company or any of its subsidiaries or
affiliates that has not been specifically authorized to be disclosed.  Such
Proprietary Information shall include, but shall not be limited to, the

 

7

--------------------------------------------------------------------------------


 

following items and information relating to the following items: (a) all
intellectual property and proprietary rights of the Company (including, without
limitation, the Intellectual Property), (b) computer codes and instructions,
processing systems and techniques, inputs and outputs (regardless of the media
on which stored or located) and hardware and software configurations, designs,
architecture and interfaces, (c) business research, studies, procedures and
costs, (d) financial data, (e) distribution methods, (f) marketing data,
methods, plans and efforts, (g) the identities of actual and prospective
suppliers, (h) the terms of contracts and agreements with, the needs and
requirements of, and the Company’s or its affiliates’ course of dealing with,
actual or prospective suppliers, (i) personnel information, (j) customer and
vendor credit information, and (k) information received from third parties
subject to obligations of non-disclosure or non-use.  Failure by the Company or
its affiliates to mark any of the Proprietary Information as confidential or
proprietary shall not affect its status as Proprietary Information.

 

6.5.                            Acknowledgements.  The Executive acknowledges
that the Restrictive Covenants are reasonable and necessary to protect the
legitimate interests of the Company and its affiliates, that the duration and
geographic scope of the Restrictive Covenants are reasonable given the nature of
this Agreement and the position the Executive holds within the Company, and that
the Company would not enter into this Agreement or otherwise employ or continue
to employ the Executive unless the Executive agrees to be bound by the
Restrictive Covenants set forth in this Section 6.

 

6.6.                            Remedies and Enforcement Upon Breach.

 

6.6.1.                  Specific Enforcement. The Executive acknowledges that
any breach by him, willfully or otherwise, of the Restrictive Covenants will
cause continuing and irreparable injury to the Company or its affiliates for
which monetary damages would not be an adequate remedy.  The Executive shall
not, in any action or proceeding to enforce any of the provisions of this
Agreement, assert the claim or defense that such an adequate remedy at law
exists.  In the event of any such breach or threatened breach by the Executive
of any of the Restrictive Covenants, the Company or its affiliates, as
applicable, shall be entitled to injunctive or other similar equitable relief in
any court, without any requirement that a bond or other security be posted, and
this Agreement shall not in any way limit remedies of law or in equity otherwise
available to the Company and its affiliates.

 

6.6.2.                  Judicial Modification.  If any court determines that any
of the Restrictive Covenants, or any part thereof, is unenforceable because of
the duration or geographical scope of such provision, such court shall have the
power to modify such provision and, in its modified form, such provision shall
then be enforceable.

 

6.6.3.                  Enforceability.  If any court holds the Restrictive
Covenants unenforceable by reason of their breadth or scope or otherwise, it is
the intention of the parties hereto that such determination not bar or in any
way affect the right of the Company and its affiliates to the relief provided
above in the courts of any other jurisdiction within the geographic scope of
such Restrictive Covenants.

 

6.6.4.                  Disclosure of Restrictive Covenants.  The Executive
agrees to disclose the existence and terms of the Restrictive Covenants to any
employer that the Executive may work for during the Restricted Period.

 

6.6.5.                  Extension of Restricted Period.  If the Executive
breaches Section 6.1 in any respect, the restrictions contained in that section
will be extended for a period equal to the period that the Executive was in
breach.

 

8

--------------------------------------------------------------------------------


 

7.                                     Miscellaneous.

 

7.1.                            Other Agreements.  Executive represents and
warrants to the Company that there are no restrictions, agreements or
understandings whatsoever to which he is a party that would prevent or make
unlawful his execution of this Agreement, that would be inconsistent or in
conflict with this Agreement or Executive’s obligations hereunder, or that would
otherwise prevent, limit or impair the performance by Executive of his duties
under this Agreement.

 

7.2.                            Successors and Assigns.  The Company may assign
this Agreement to any successor to its assets and business by means of
liquidation, dissolution, sale of assets or otherwise.  The duties of Executive
hereunder are personal to Executive and may not be assigned by him.

 

7.3.                            Governing Law and Enforcement.  This Agreement
will be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts, without regard to the principles of conflicts of
laws.  Any legal proceeding arising out of or relating to this Agreement will be
instituted in a state or federal court in the Commonwealth of Massachusetts, and
Executive and the Company hereby consent to the personal and exclusive
jurisdiction of such court(s) and hereby waive any objection(s) that they may
have to personal jurisdiction, the laying of venue of any such proceeding and
any claim or defense of inconvenient forum.

 

7.4.                            Waivers.  The waiver by either party of any
right hereunder or of any breach by the other party will not be deemed a waiver
of any other right hereunder or of any other breach by the other party.  No
waiver will be deemed to have occurred unless set forth in a writing.  No waiver
will constitute a continuing waiver unless specifically stated, and any waiver
will operate only as to the specific term or condition waived.

 

7.5.                            Severability.  Whenever possible, each provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law.  However, if any provision of this Agreement is held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect any other provision, and this
Agreement will be reformed, construed and enforced as though the invalid,
illegal or unenforceable provision had never been herein contained.

 

7.6.                            Survival.  This Agreement will survive the
cessation of Executive’s employment to the extent necessary to fulfill the
purposes and intent the Agreement.

 

7.7.                            Notices.  Any notice or communication required
or permitted under this Agreement will be made in writing and (a) sent by
overnight courier, (b) mailed by overnight U.S. express mail, return receipt
requested or (c) sent by telecopier.  Any notice or communication to Executive
will be sent to the address contained in his personnel file.  Any notice or
communication to the Company will be sent to the Company’s principal executive
offices, to the attention of its Chief Financial Officer. Notwithstanding the
foregoing, either party may change the address for notices or communications
hereunder by providing written notice to the other in the manner specified in
this paragraph.

 

7.8.                            Entire Agreement; Amendments.  This Agreement
contains the entire agreement and understanding of the parties hereto relating
to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to that subject matter (including, without limitation, the Existing
Agreement).  This Agreement may not be changed or modified, except by an
agreement in writing signed by each of the parties hereto.

 

7.9.                            Withholding.  All payments (or transfers of
property) to Executive will be subject to tax withholding to the extent required
by applicable law.

 

9

--------------------------------------------------------------------------------


 

7.10.                     Section Headings.  The headings of sections and
paragraphs of this Agreement are inserted for convenience only and will not in
any way affect the meaning or construction of any provision of this Agreement.

 

7.11.                     Counterparts; Facsimile.  This Agreement may be
executed in multiple counterparts (including by facsimile signature), each of
which will be deemed to be an original, but all of which together will
constitute but one and the same instrument.  Counterparts may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 

<remainder of page intentionally left blank; signature page follows>

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, on the
date(s) indicated below.

 

 

 

COLLEGIUM PHARMACEUTICAL, INC.

 

 

 

 

 

 

By:

/s/ Paul Brannelly

 

 

 

 

Name:

Paul Brannelly

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

Date:

August 4, 2015

 

 

 

 

 

MICHAEL HEFFERNAN

 

 

 

 

 

/s/ Michael Heffernan

 

 

 

 

 

 

Date:

August 4, 2015

 

Signature Page to Employment Agreement

 

--------------------------------------------------------------------------------